Case: 18-10651      Document: 00514756723         Page: 1    Date Filed: 12/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-10651                        December 11, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANTHONY EUDEAN WOOLLIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:17-CR-105-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Anthony Eudean Woollis appeals his conviction for production of child
pornography in violation of 18 U.S.C. § 2251(a). He asserts that § 2251(a)
should be construed to require that the offense caused the materials to move
in interstate commerce or, at least, that the materials did so in the recent past.
Relying on the Supreme Court’s decision in Bond v. United States, 572 U.S.
844 (2014), Woollis contends that a conviction in the absence of such proof


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10651     Document: 00514756723       Page: 2   Date Filed: 12/11/2018


                                   No. 18-10651

impermissibly intrudes upon the police power of the States. Because Woollis
did not admit to these facts, he contends the factual basis for his plea is
insufficient under Federal Rule of Criminal Procedure 11.
      Plain error review applies to Woollis’s forfeited objection to the factual
basis for his guilty plea. See United States v. Trejo, 601 F.3d 308, 313 (5th Cir.
2010).   We have held that the Commerce Clause authorizes Congress to
prohibit local, intrastate production of child pornography where the materials
used in the production were moved in interstate commerce. See United States
v. Dickson, 632 F.3d 186, 192 (5th Cir. 2011); United States v. Kallestad, 236
F.3d 225, 226-31 (5th Cir. 2000). The Supreme Court’s decision in Bond did
not abrogate the holding of these cases. See United States v. McCall, 833 F.3d
560, 564-65 (5th Cir. 2016). As Woollis concedes, he cannot show any error in
the district court’s finding that there was a sufficient factual basis for his guilty
plea in light of this case law. See Puckett v. United States, 556 U.S. 129, 135
(2009). He raises the issue to preserve it for further review.
      Alternatively, Woollis asserts that Dickson and Kallestad were wrongly
decided in light of National Federation of Independent Business v. Sebelius,
567 U.S. 519 (2012), and that the Commerce Clause does not authorize
Congress to impose federal criminal liability where the defendant’s conduct is
tenuously related to interstate commerce. Under the rule of orderliness, “we
are not at liberty to overrule our settled precedent because the Supreme
Court’s decision in National Federation did not overrule it.” United States v.
Alcantar, 733 F.3d 143, 146 (5th Cir. 2013). Therefore, we are bound by
Kallestad and Dickson, which render Woollis’s arguments unavailing.
      The judgment of the district court is AFFIRMED. The Government’s
motions for summary affirmance and, alternatively, for an extension of time to
file an appellate brief, are DENIED.



                                         2